Citation Nr: 1208230	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for peripheral neuropathy of the right lower extremity from December 30, 2005?

2.  What evaluation is warranted for peripheral neuropathy of the left lower extremity from December 30, 2005?

3.  Entitlement to service connection for sleep problems, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran also perfected an appeal regarding entitlement to service connection for peripheral neuropathy of the upper extremities.  In February 2010, the RO granted entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  As the issue was resolved, it is no longer for consideration by the Board.  

The issues of entitlement to a temporary total evaluation based on hospitalization for service-connected PTSD, entitlement to a total disability evaluation based on individual unemployability, and a claim to reopen the issue of entitlement to service connection for cancer of the vocal cords have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2009 and January 2010, the Veteran submitted VA Form 9's indicating that he wanted a Board hearing at a local VA office.  In February 2010, the RO acknowledged the Veteran's request and asked whether he still wished to have this type of hearing.  In March 2010, the Veteran responded, indicating that he was withdrawing his request for a hearing "at the present time."  

While there is no evidence of record that the Veteran filed a new request for a hearing, in June 2010, the RO notified the Veteran that he had been scheduled for a travel board hearing in July 2010.  Under the presumption of regularity governing the conduct of government employees, the Board must presume that the RO's actions meant that it had new evidence from the Veteran requesting a hearing.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials." citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14- 15 (1926)).  The United States Court of Appeals for Veterans Claims (Court) has applied the presumption of regularity to "all manner of VA processes and procedures ."  Id. at 220.

The Veteran failed to report for the July 2010 hearing.  The claims file, however, contains a VA Form 21-0820, Report of General Information, dated June 30, 2010, which indicates that the Veteran was currently in the VA Medical Center for his service connected posttraumatic stress disorder and would not be discharged until September 2010.  As such, he was unable to attend the scheduled hearing.  The Report of General Information was not received at the RO in Roanoke until August 2010, which was after the date of the hearing.

On review, there was good cause for the Veteran's failure to report as scheduled and VA received notification prior to the hearing date.  Under the circumstances of this case, the requested hearing should be rescheduled.  See 38 C.F.R. § 20.704(d) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO in Roanoke, Virginia.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



